Case 7:14-cr-00768-VB Document 474 Filed 07/22/20 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

USDC SONY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK BOC ih
_. ox DATE FILED: TV] 2 a4
UNITED STATES OF AMERICA af arma
v. ; ORDER
MYKAI DAVIS, 14 CR 768-05 (VB)
Defendant. :
nomen _ x

 

By letter dated July 18, 2020, defense counsel in this now-closed criminal case requests
that the Court continue his appointment pursuant to the Criminal Justice Act (“CJA”) for the
purpose of filing a motion on defendant’s behalf under 28 U.S.C. § 2255. (Doc. #471). Counsel
contends “unspeakable, inhumane conditions” of defendant’s confinement in Bureau of Prisons
custody violated defendant’s Eighth Amendment rights.

A party may file a Section 2255 motion to challenge the “imposition” of a sentence. See
Chambers v. United States, 106 F.3d 472, 474 (2d Cir. 1997) (emphasis in original). Indeed,
defendant has already filed a Section 2255 motion, which the Court granted in part and denied in
part in an Opinion and Order dated July 30, 2019. (Doc. #382). Following defendant’s recent
re-sentencing, the Court entered Judgment in the Section 2255 case in accordance with the July
30, 2019, Opinion and Order. (See 18 CV 1308, Doc. # 64).

Defense counsel’s letter does not suggest defendant seeks to challenge the imposition of
his sentence. Rather, the letter suggests defendant may seek to bring civil claims under Bivens v.
Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), for alleged
violations of his constitutional rights. CJA does not authorize appointment of counsel for the

purpose of prosecuting a Bivens action. See 18 U.S.C. § 3006A(a)(1).
Case 7:14-cr-00768-VB Document 474 Filed 07/22/20 Page 2 of 2

CJA does authorize the appointment of counsel for a Section 2255 motion, but only when
“the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). Here, defendant does not have
a pending Section 2255 motion, nor has he demonstrated that such a motion “seems likely to be
of substance” and therefore that counsel should be appointed. Mason v. United States, 2009 WL
1250158, at *2 (S.D.N.Y. May 6, 2009) (quoting Hodge v. Police Officers, 802 F.2d 58, 61 (2d
Cir. 1986)).

Accordingly, defense counsel’s request is DENIED.’

Dated: July 22, 2020
White Plains, NY

SO ORDERED:

Vind Vr

Vincent L. Briccetti
United States District Judge

 

 

I Defense counsel also requests the Court appoint Jennifer Wynn, in her expert capacity as
a social worker, to assist defense counsel in connection with the Section 2255 motion he
apparently intends to file. There being no basis for such an appointment, that application is

DENIED as well.
2
